Citation Nr: 0529323	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability, to include as secondary to his service-connected 
right leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO found that new 
and material evidence to reopen a claim for service 
connection for lumbar disc syndrome had not been submitted.  
The veteran did not appeal the rating; thus, the January 2002 
decision became final.

2.  Evidence added to the record since the January 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.  

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is due to his service-connected right tibia 
and fibula fracture.


CONCLUSIONS OF LAW

1.  The RO's January 2002 decision denying the veteran's 
claim of service connection for lumbar disc syndrome is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.204 (2002).

2.  The evidence received since the January 2002 RO decision 
that denied entitlement to service connection for lumbar disc 
syndrome is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  

3.  A lumbar spine disability is proximately due to or the 
result of the veteran's service-connected right tibia and 
fibula fracture.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's 
intervertebral disc syndrome and arthritis of the lumbar 
spine claim, the requirements of the VCAA have in effect been 
satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

In this case, the RO has associated records of the veteran's 
private medical treatment.  In addition, in the SOC, VA 
discussed the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
the veteran and his representative of the evidence needed by 
him to prevail on the petitions to reopen and offered to 
assist him in obtaining any relevant evidence.  By way of the 
September 2002 RO letter that specifically discussed the 
impact of the VCAA on this case, VA gave notice of what 
evidence the veteran needed to submit to reopen his claims 
and what evidence VA would try to obtain and there is no 
pertinent evidence that remains outstanding with respect to 
these applications.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, the veteran was given an opportunity to 
testify at a hearing before the Board in May 2005.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim and there is no reason to 
remand the case to the RO for VCAA consideration, especially 
in light of the following decision in which the Board reopens 
the veteran's intervertebral disc syndrome and arthritis of 
the lumbar spine claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for disc syndrome and arthritis of the 
lumbar spine was received at the RO in August 2002.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

I.  Application to reopen the claim of service connection for 
intervertebral disc syndrome and arthritis of the lumbar 
spine.

In a January 2002 decision, the RO found that new and 
material evidence to reopen a claim for service connection 
for lumbar disc syndrome had not been submitted.  The veteran 
did not appeal this decision; therefore the RO's denial of 
the veteran's lumbar disc syndrome claim became final.  38 
U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.204 (2002).  

The evidence of record at the time of the January 2002 rating 
action consisted of service medical records, various private 
medical records, and a VA examination dated April 2001.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992.

Evidence associated with the claims file since the January 
2002 rating action includes a VA MRI report, VA treatment 
records, and private treatment records.  

Of particular significance is a May 2005 private medical 
opinion, in which the veteran's private physician stated that 
"there is very little question that a leg length discrepancy 
resulting in some alteration of his gait pattern could lead 
to developing problems in his lumbar spine shortly within a 
few years after his tibia injury."  The physician stated 
that the veteran continued to have problems associated with 
his back and right leg, the heel lifts helped considerably, 
but his pain was not eliminated in its entirety.  

The Board finds that this evidence bears directly and 
substantially upon the specific matters under consideration, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection is reopened. 

II.  Entitlement to service connection for intervertebral 
disc syndrome and arthritis of the lumbar spine, to include 
as secondary to his service-connected right leg disability.

Factual Background

Service medical records dated in June 1951 show that the 
veteran's right tibia and fibula were fractured in a bus 
accident.  The veteran then had osteomyelitis in the right 
tibia, secondary to the traumatic compound fracture.  

The January 1954 VA examination indicates that excessive 
walking, standing, or cold weather caused aching in the right 
leg fracture site.  It was noted that the veteran had 
postural scoliosis, which indicated a shortened right lower 
leg.  The right leg was found to be 5/8-inch shorter.  The 
examiner recommended that the veteran's right heel be built 
up to compensate for the right leg shortness and to correct 
the postural scoliosis.  The diagnosis was "injury right leg 
fracture tibia right callus healed shortened 5/8-inch, 
secondary postural scoliosis."

Private physician's statements submitted in November 1984 
indicate that the veteran had low back pain, muscle spasm in 
the lower back, and pain in his leg.  He was treated for 
these symptoms from March 1978 through November 1984.  The 
diagnosis was probable lumbar intervertebral disc syndrome, 
moderate to severe.

A statement submitted in November 1984 from a friend of the 
veteran indicates that the veteran's first incident of back 
trouble was in 1976.

In a November 1984 rating action, the RO granted service 
connection for fracture of the left tibia and fibula, and 
assigned a noncompensable evaluation. 

Private treatment records from January to April 1985 indicate 
that the veteran complained of chronic back pain since the 
1970s, and that he had surgery at the left L4-L5 and L5-S1 
levels.  

Private treatment records from September 1987 to July 1998 
indicate that the veteran was treated for back pain.  

Private treatment records from August 2000 to May 2001 
indicate that the veteran was treated for back pain. 

The April 2001 VA examination indicates that the veteran had 
a past medical history of chronic low back pain since 1975.  
It was noted that the veteran complained of chronic pain and 
trouble in his low back, secondary to having a leg length 
discrepancy over the years.  He stated that he had back 
surgery in 1985.  On examination, the veteran's right leg was 
100-centimeters in length, and the left leg was 101-
centimeters in length.  There was no loss or abnormal wear 
pattern noted.  There were no inserts that he used, and there 
was no discernable malunion, nonunion, or any false motion or 
gait disturbance when he walked.  The diagnosis was chronic 
low back pain, since 1977.  The examiner stated that in his 
opinion, the right leg should be service-connected, but the 
veteran's back problems were not related to his leg.  

April 2001 VA X-rays of the spine indicate that there was 
minimal degenerative joint disease of the lower thoracic 
spine, and degenerative disc disease with narrowing of discs 
at L1-2, L2-3, and L5-S1.  

In a January 2002 rating action, the RO corrected the 
November 1984 rating action, stating that the November 1984 
rating action should have granted service connection for 
fracture of the right leg.  Additionally, the RO increased 
the evaluation to 10 percent.  

A November 2002 VA MRI of the lumbar spine indicates that the 
veteran had multiple level degenerative disc disease and 
other disc pathology.

VA treatment records from May and July 2003 indicate that the 
veteran was treated for back pain.

A private medical report submitted in August 2003 indicates 
that the veteran was seen beginning in July 2003 for low back 
pain.  Examination showed a pelvic deficiency of 1-inch, 
anterior sacral base, and rotation of L5 vertebra.  The 
veteran used a 3/8-inch lift in his right shoe.

A January 2004 VA neurosurgery note indicates that the 
veteran complained of a 50-year history of severe low back 
pain.  He reported that the pain would flair up severely 
approximately 3 to 4 times per year.  He reported having 
occasional cramps in his legs.  The assessment was long 
history of low back pain; moderate lumbosacral spondylosis, 
and multiple level degenerative disk disease.

A May 2005 letter from the veteran's private physician 
indicates that the veteran had low back pain.  The physician 
reported the veteran's past medical history concerning his 
right leg fracture and subsequent leg length discrepancy.  
The veteran reported wearing a heel lift in his right shoe 
since the mid-1980s.  It was noted that as long as the 
veteran was wearing his shoe lift, his gait pattern was 
relatively normal.  On examination, there was good range or 
motion in the cervical spine, and no significant tenderness 
to palpation.  Strength and sensation were intact in both 
upper extremities. There was no significant tenderness in the 
thoracic region or in the sciatic notches.  There was some 
moderate tenderness at the lumbosacral junction.  There was 
no pain with range of motion of the right hip, knee, or 
ankle.  The physician stated that "there is very little 
question that a leg length discrepancy resulting in some 
alteration of his gait pattern could lead to developing 
problems in his lumbar spine shortly within a few years after 
his tibia injury."  The physician stated that the veteran 
continued to have problems associated with his back and right 
leg, the heel lifts helped considerably, but his pain was not 
eliminated in its entirety.  

At the May 2005 hearing, the veteran testified in relevant 
part that he began having back problems in 1954.  He stated 
that he did not injure his back in service, but did injure 
his right leg.  The veteran stated that over a period of 
time, his pelvis shifted because his right leg was shorter 
than the left, and consequently, his back also shifted.  The 
veteran stated that he was told to wear a heel lift in his 
right shoe.  The veteran reported having limitations on 
bending and twisting.  

Law and Regulations

The veteran claims service connection for a low back 
disability, which he asserts was caused or aggravated by his 
service-connected right leg disability.  

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may be granted for any disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).  

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  
If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2005). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, at 1365.  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).    

Analysis

The Board notes that the service medical records are negative 
for complaints or findings of a lumbar spine disability or 
multiple level degenerative disc disease, and that the 
veteran does not contend otherwise.  Thus, although the Board 
has reviewed the lay and medical evidence in detail, because 
it is clear that the veteran has been diagnosed as having a 
lumbar spine disability and since service connection has been 
granted for the right tibia and fibula fracture, the Board 
will focus its discussion on the evidence that concerns 
whether his lumbar spine disability is related to his 
service-connected right tibia and fibula fracture.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In January 1954, within one year after service, a VA 
examination report indicates a diagnosis of "injury right 
leg fracture tibia right callus healed shortened 5/8-inch, 
secondary postural scoliosis."  At that time, the veteran 
did not complain of any back pain.

Private medical records show that the veteran sought 
treatment for a back condition beginning in the 1970s.  

At the April 2001 VA examination, the examiner found no 
correlation between the veteran's back pain and his right leg 
disability.

In contrast, a May 2005 private physician stated that "there 
is very little question that a leg length discrepancy 
resulting in some alteration of his gait pattern could lead 
to developing problems in his lumbar spine shortly within a 
few years after his tibia injury."  The physician stated 
that the veteran continued to have problems associated with 
his back and right leg, the heel lifts helped considerably, 
but his pain was not eliminated in its entirety.  

Based on a careful review of the record, the Board finds that 
service connection for the veteran's back disability should 
be granted.  The Board finds that in January 1954, the VA 
examiner found that the veteran's spine manifested a degree 
of scoliosis, which was caused by the shortened right leg.  
From the late 1970s to the present, the veteran has 
consistently complained of back pain.  In May 2005, the 
veteran's private physician opined that it was very likely 
that the veteran's leg length discrepancy resulted in his 
lumbar spine disability.  

As such, the Board finds that the medical evidence is in 
favor of finding that service connection is warranted for a 
lumbar spine disability, secondary to the service-connected 
right tibia and fibula disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), and finds that there is 
a state of approximate balance of the positive evidence with 
the negative evidence; thus, a favorable decision is 
warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


